Case: 21-20623     Document: 00516362303         Page: 1     Date Filed: 06/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 17, 2022
                                  No. 21-20623
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   Percy Utley,

                                                           Plaintiff—Appellant,

                                       versus

   City of Houston; Art Acevedo; John Doe Officers,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1907


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Percy Utley filed suit under 42 U.S.C. § 1983 against the City of
   Houston, Houston Police Chief Art Acevedo, and John Doe Officers, for
   alleged violations of his First, Fourth, and Fourteenth Amendment rights
   that occurred when he was arrested during a protest following the death of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20623      Document: 00516362303          Page: 2    Date Filed: 06/17/2022




                                    No. 21-20623


   George Floyd. The district court granted the defendants’ motion to dismiss
   pursuant to Federal Rule of Civil Procedure 12(b)(6), concluding that Utley’s
   first amended complaint was insufficient to state a claim and his proposed
   second amended complaint failed to cure the deficiencies. Utley appeals,
   contending that the district court erred by dismissing his complaint and by
   denying his motion to amend his complaint. We affirm.
          We review the grant of a Rule 12(b)(6) motion to dismiss de novo.
   Cousin v. Small, 325 F.3d 627, 631 (5th Cir. 2003) (per curiam). “To survive
   a motion to dismiss, a complaint must contain sufficient factual matter,
   accepted as true, to ‘state a claim to relief that is plausible on its face.’”
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
   550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff
   pleads factual content that allows the court to draw a reasonable inference
   that the defendant is liable for the misconduct alleged.” Id. Because Utley’s
   first amended complaint contains nothing other than conclusory allegations
   in support of his claims, the district court did not err in granting the
   defendants’ motion to dismiss. See Iqbal, 556 U.S. at 678.
          Utley’s Fourth Amendment claim fails because there was probable
   cause to support his arrest. See Deville v. Marcantel, 567 F.3d 156, 164–65
   (5th Cir. 2009). And Utley was not engaged in constitutionally protected
   activity when he was arrested—he was obstructing a roadway in violation of
   Tex. Penal Code § 42.03—so his First Amendment retaliation claim
   fails. See Singleton v. Darby, 609 F. App’x 190, 193 (5th Cir. 2015). Third,
   Utley did not support his Fourteenth Amendment claim with anything more
   than conclusory allegations insufficient to state a claim under Rule 12(b)(6).
   See Iqbal, 556 U.S. at 678; Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435,
   441–42 (5th Cir. 2015). Finally, Utley’s claim against the City of Houston
   fails because he does not identify any official municipal policy that caused the




                                          2
Case: 21-20623      Document: 00516362303           Page: 3   Date Filed: 06/17/2022




                                     No. 21-20623


   alleged constitutional violations. Monell v. Dep’t of Soc. Servs., 436 U.S. 658
   (1978); see Piotrowski v. City of Hous., 237 F.3d 567, 578 (5th Cir. 2001).
          We review Utley’s contention that the district court erred by denying
   his motion for leave to amend his complaint for an abuse of discretion. See
   Pervasive Software Inc. v. Lexware GmbH, 688 F.3d 214, 232 (5th Cir. 2012).
   A district court “should freely give leave [to amend] when justice so
   requires.” Fed. R. Civ. P. 15(a)(2). However, “[d]enying a motion to
   amend is not an abuse of discretion if allowing an amendment would be
   futile.” Marucci Sports, L.L.C. v. NCAA, 751 F.3d 368, 378 (5th Cir. 2014)
   (citing Briggs v. Mississippi, 331 F.3d 499, 508 (5th Cir. 2004)).            An
   amendment is futile if it would not survive a Rule 12(b)(6) motion. Id.
          We agree with the district court that Utley’s proposed second
   amended complaint failed to cure the deficiencies in his first amended
   complaint and that allowing him further to amend his complaint would be
   futile. Accordingly, we discern no abuse of discretion in the denial of Utley’s
   motion to amend. See Marucci Sports, L.L.C., 751 F.3d at 378.
                                                                   AFFIRMED.




                                          3